Citation Nr: 1043615	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  10-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to additional VA disability compensation based 
upon an allowance for a dependent spouse.

2.  Entitlement to additional VA disability compensation based 
upon an allowance for dependent children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1966 to May 
1969.  The Board notes that it appears the Veteran also had a 
period of active military service from December 1970 to November 
1971, which has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge (VLJ) in 
July 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.

The issue of entitlement to additional VA compensation based upon 
an allowance for a dependent spouse is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the videoconference hearing held on July 20, 2010, the Veteran 
requested both verbally and in writing that the portion of his 
appeal seeking additional VA compensation based upon an allowance 
for dependent children be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal for 
additional VA disability compensation based upon an allowance for 
dependent children have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the videoconference hearing held in July 2010 before the 
undersigned Acting VLJ, the Veteran submitted both verbally and 
in writing a request to withdraw that portion of his appeal 
seeking additional VA disability compensation based upon an 
allowance for dependent children.

According to the applicable law and regulations, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105.  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present appeal, the Veteran has clearly expressed his 
desire to withdraw his appeal for an additional VA disability 
compensation based upon an allowance for dependent children.  
Thus, the Board finds that the Veteran's appeal is withdrawn as 
to this extent only.  

Hence, with regard to this particular issue, there remains no 
allegation of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for entitlement to additional VA disability compensation 
based upon an allowance for dependent children.  This claim is, 
therefore, dismissed.


ORDER

The Veteran's appeal as to entitlement to additional VA 
disability compensation based upon an allowance for dependent 
children is dismissed.

REMAND

The Veteran's claim seeking entitlement to additional VA 
disability compensation based upon an allowance for a dependent 
spouse must be remanded for due process considerations.

The Board notes that, in a December 2009 letter, the RO requested 
that the Veteran submit specific evidence with regard to his 
claim seeking a dependency allowance for his current spouse.  In 
March 2010, with his VA Form 9, the Veteran submitted some of the 
requested evidence, specifically including copies of divorce 
decrees for him and his current spouse.  This evidence is clearly 
relevant to the Veteran's claim.  However, the RO did not issue a 
Supplemental Statement of the Case (SSOC) readjudicating the 
claim based upon this new evidence.  An SSOC is to be furnished 
by the Agency of Original Jurisdiction (AOJ) if it receives 
additional pertinent evidence after a Statement of the Case or 
the most recent SSOC has been issued and before the appeal is 
certified and transferred to the Board.  38 C.F.R. § 19.31(b)(1).  

Furthermore, the Board notes that it cannot consider this 
evidence in the first instance as a waiver of AOJ consideration 
has not been provided by the Veteran.  Any pertinent evidence 
submitted by a veteran or his representative before the Board but 
not considered by AOJ must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, such 
right to AOJ review or the Board determines that the benefit(s) 
to which the evidence relates may be fully allowed on appeal 
without such referral.  38 C.F.R. § 20.1304 (c).  Although this 
regulation deals with submission of evidence directly to the 
Board, its principle still bars the Board from reviewing this new 
evidence without a waiver of AOJ consideration.

Consequently, a remand of the Veteran's claim for additional VA 
disability compensation based upon an allowance for a dependent 
spouse is warranted for re-adjudication of this issue (with 
consideration of the new evidence in the first instance) and 
issuance of an SSOC if the appeal remains denied.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim based upon the 
evidence submitted since the issuance of the 
Statement of the Case in February 2010.  If such 
action does not resolve the claim, an SSOC 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


